Case 2:20-cv-00381-JES-MRM Document 37 Filed 07/14/20 Page 1 of 7 PageID 363



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JOHANA            MARTINEZ,
individually and on behalf
of all similarly situated
persons,

           Plaintiff,

v.                                 Case No:   2:20-cv-381-FtM-29MRM

NCH HEALTHCARE SYSTEM, INC.,

           Defendant.


                            OPINION AND ORDER

      This matter comes before the Court on review of defendant's

Response to Court's Order to Show Cause (Doc. #34) filed on July

6, 2020, in response to the Court’s June 25, 2020, Order to Show

Cause (Doc. #21) regarding the Court’s lack of subject matter

jurisdiction.     For the reasons set forth below, the Court finds

that it has no subject matter jurisdiction over this case.              The

Court therefore remands the case to state court.

                                      I.

      Plaintiff Johana Martinez (plaintiff or Martinez) seeks to

represent a class in an action against Defendant NCH Healthcare

System, Inc. (defendant or NCH) to obtain damages, restitution,

and injunctive relief arising from a cyberattack and data breach

at defendant’s facilities.       Plaintiff alleges that approximately

63,581   class   members   suffered    ascertainable    losses   from   the
Case 2:20-cv-00381-JES-MRM Document 37 Filed 07/14/20 Page 2 of 7 PageID 364



breach, including compromised personal identifiable information

and   health    information        protected     by    the      Health      Insurance

Portability and Accountability Act of 1996 (HIPAA).

      According     to   the    complaint,     the    private    information       was

maintained     on   defendant’s      computer        network     in    a    condition

vulnerable to cyberattacks.          On information and belief, plaintiff

asserts that the potential for improper disclosure was a known

risk, and defendant was on notice that failing to take steps to

secure the information and properly monitor the computer network

and systems that housed the information left the property in a

dangerous condition.           As a result of the data breach, plaintiff

and class members have been exposed to a heightened and imminent

risk of fraud and identity theft and they must now and in the

future closely monitor their financial accounts.                      Plaintiff and

class members may also incur out of pocket costs for creditor

monitoring, credit freezes, credit reports, or other protective

measures.

      Plaintiff alleges only state law claims in the complaint:

violation of the Florida Deceptive and Unfair Trade Practices Act

(FDUTPA) (Count I), negligence (Count II) with regard to private

information, negligence per se (Count III), breach of an express

contract (Count IV), a breach of implied contract in fact (Count

V),   intrusion     upon   seclusion/invasion         of   privacy         (electronic




                                      - 2 -
Case 2:20-cv-00381-JES-MRM Document 37 Filed 07/14/20 Page 3 of 7 PageID 365



intrusion) (Count VI), unjust enrichment (Count VII),                  breach of

confidence (Count VIII), and breach of fiduciary duty (Count IX).

       Despite the lack of any federal cause of action in the

complaint, defendant removed to case from state court to federal

court based upon the assertion that the case arose under federal

law within the meaning of 28 U.S.C. § 1331.                 Defendant argues that

the “artful pleading” doctrine requires the Court to infer that

the claims arise under federal law because they actually turn on

some construction of federal law.

                                           II.

       Under     Section    1331,    “[t]he      district    courts   shall   have

original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”                 28 U.S.C.

§ 1331.     “In the mine run of cases, a suit arises under the law

that   creates     the     cause    of   action.”     Atl.     Richfield   Co.   v.

Christian, 140 S. Ct. 1335, 1350, 206 L. Ed. 2d 516 (2020)

(citation      omitted).      Under      the   “well-pleaded     complaint    rule”

whether a civil action arises under federal law for purposes of §

1331 is determined from the face of complaint.                  Caterpillar Inc.

v. Williams, 482 U.S. 386, 392 (1987).

               For statutory purposes, a case can “aris[e]
               under” federal law in two ways. Most directly,
               a case arises under federal law when federal
               law creates the cause of action asserted. See
               American Well Works Co. v. Layne & Bowler Co.,
               241 U.S. 257, 260, 36 S. Ct. 585, 60 L. Ed.
               987 (1916) (“A suit arises under the law that
               creates the cause of action”). As a rule of


                                         - 3 -
Case 2:20-cv-00381-JES-MRM Document 37 Filed 07/14/20 Page 4 of 7 PageID 366



              inclusion, this “creation” test admits of only
              extremely rare exceptions, see, e.g., Shoshone
              Mining Co. v. Rutter, 177 U.S. 505, 20 S. Ct.
              726, 44 L. Ed. 864 (1900), and accounts for
              the vast bulk of suits that arise under
              federal law, see Franchise Tax Bd. of Cal. v.
              Construction Laborers Vacation Trust for
              Southern Cal., 463 U.S. 1, 9, 103 S. Ct. 2841,
              77 L.Ed.2d 420 (1983).

              . . .

              But even where a claim finds its origins in
              state rather than federal law—[ ]—we have
              identified a “special and small category” of
              cases in which arising under jurisdiction
              still lies. Empire Healthchoice Assurance,
              Inc. v. McVeigh, 547 U.S. 677, 699, 126 S. Ct.
              2121, 165 L. Ed. 2d 131 (2006).

Gunn v. Minton, 568 U.S. 251, 257–58, 133 S. Ct. 1059, 1064–65,

185 L. Ed. 2d 72 (2013).           Thus, the state law claims in the

complaint do not arise under federal law unless at least one is

among the “special and small category” of cases identified by the

Supreme Court.

      Defendant’s reliance on the “artful pleading” doctrine is

misplaced.       This   doctrine   “allows    removal     where   federal    law

completely     preempts   a   plaintiff’s     state-law    claim,”   Rivet    v.

Regions Bank of La., 522 U.S. 470, 475 (1998), that is, when “the

pre-emptive force of the statute is so ‘extraordinary’ that it

‘converts an ordinary state common-law complaint into one stating

a   federal    claim    for   purposes   of   the   well-pleaded     complaint

rule,’”Caterpillar, 482 U.S. at 393 (quoting Metro. Life Ins. Co.

v. Taylor, 481 U.S. 58, 65 (1987)). To have this effect, a federal



                                    - 4 -
Case 2:20-cv-00381-JES-MRM Document 37 Filed 07/14/20 Page 5 of 7 PageID 367



statute must “provide[ ] the exclusive cause of action for the

claim asserted and also set forth procedures and remedies governing

that cause of action.” Beneficial Nat’l Bank v. Anderson, 539 U.S.

1, 8 (2003).    There is no assertion in this case that that federal

law preempts the state law claims asserted in this case.

       Additionally, the Supreme Court has recognized a “special and

small category” of state-law claims that arise under federal law

for purposes of § 1331 “because federal law is ‘a necessary element

of the . . . claim for relief.’”        City of Oakland v. BP PLC, 960

F.3d 570, 578 (9th Cir. 2020) (citations omitted).           To establish

that a state law claim falls within the “special and small category

of cases”, the claim must satisfy all four of the following

requirements:

            That is, federal jurisdiction over a state law
            claim will lie if a federal issue is: (1)
            necessarily raised, (2) actually disputed, (3)
            substantial, and (4) capable of resolution in
            federal court without disrupting the federal-
            state balance approved by Congress. Where all
            four of these requirements are met, we held,
            jurisdiction is proper because there is a
            “serious federal interest in claiming the
            advantages thought to be inherent in a federal
            forum,” which can be vindicated without
            disrupting Congress's intended division of
            labor between state and federal courts. Id.,
            at 313–314, 125 S. Ct. 2363.

Gunn, 568 U.S. at 258.        In this case, there is no basis to find

that   plaintiff’s   claims    fall   within   this   “special   and   small

category of cases.”        The third requirement - whether a case

“turn[s] on substantial questions of federal law.” Grable, 545


                                   - 5 -
Case 2:20-cv-00381-JES-MRM Document 37 Filed 07/14/20 Page 6 of 7 PageID 368



U.S. at 312, focuses on the importance of a federal issue “to the

federal system as a whole.” Gunn, 568 U.S. at 260.                       Federal law

in this case is simply alleged to provide a portion of the legal

basis   of   defendant’s           obligations    with    regard    to   plaintiff’s

personal information.          Breach of a federal duty does not convert

every state law claim into one arising under federal law within

the   meaning    of    §    1331.       E.g.,     Adventure     Outdoors,    Inc.    v.

Bloomberg,    552     F.3d    1290,     1297    (11th    Cir.   2008)(“we    are    not

persuaded that the negligence-related claims ‘necessarily raise a

stated federal issue.’”)             Also, while “due consideration and great

weight” is given to the interpretations of the Federal Trade

Commission,     Fla.       Stat.    §   501.204(2),      FDUTPA    remains   a   state

statute.     The federal law raised by plaintiff can be determined

by the state court, and does not convert a series of state law

claims into ones “arising under” federal law.

      It is undisputed that diversity of citizenship is not present

in this case.         The Court does not otherwise have jurisdiction

pursuant to 28 U.S.C. § 1331.             The Court finds that subject matter

jurisdiction is not present in this case, and the case is due to

be remanded.

      Accordingly, it is hereby

      ORDERED:

      1. The Clerk is directed to remand the case to the Circuit

         Court of the Twentieth Judicial Circuit, in and for Collier



                                          - 6 -
Case 2:20-cv-00381-JES-MRM Document 37 Filed 07/14/20 Page 7 of 7 PageID 369



         County, Florida, and to transmit a certified copy of this

         Order to the Clerk of that Court.

      2. The Clerk is further directed to terminate all pending

         motions and deadlines, and to close the case.

      DONE and ORDERED at Fort Myers, Florida, this            14th     day

of July, 2020.




Copies:
Counsel of Record




                                   - 7 -
